192 F.2d 1023
Cortlandt R. TURNEY, Appellantv.HOME INSURANCE COMPANY.
No. 10492.
United States Court of Appeals Third Circuit.
Argued Dec. 3, 1951.Decided Dec. 26, 1951.

Appeal from the United States District Court for the District of New Jersey; Philip Forman, Judge.
C. R. Turney, pro se.
Joseph J. Biunno, Newark, N.J.  (Lum, Fairlie & Foster and Raymond Del Tufo, Jr., all of Newark, N.J., on the brief), for respondent.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
The questions presented by the appeal at bar are completely factual and need not be elaborated upon here.  There is ample evidence to support the findings made in the succinct and able oral opinion of Chief Judge Forman delivered by him from the bench following argument in the case.  We remark that an oral opinion, so delivered, saves the time of the court and of the litigants and is admirably suited to issues such as those presented by the case at bar.


2
The judgment of the court below will be affirmed.